EXHIBIT 10.1

 

FIRST AMENDMENT TO COMMERCIAL LEASE AGREEMENT

 

This First Amendment to Commercial Lease Agreement (the “First Amendment”) is
deemed effective as of the 1st day of April, 2005, by and between JUPITER
SERVICE CENTER, LTD., a Texas limited partnership (“Landlord”) and MICROTUNE,
INC., a Delaware corporation (“Tenant”).

 

W I T N E S S E T H

 

WHEREAS on March 24, 2000, Landlord and Tenant entered into that certain
Commercial Lease Agreement (the “Lease”) whereby Landlord leased, let and
demised to Tenant approximately 43,680 square feet of net rentable area located
at 2201 10th Street, Suite 100, Plano, Texas 75074 on the real property
described on Exhibit “A” to the Lease (the “Premises”); and

 

WHEREAS Tenant and Landlord now desire to amend the expiration date of the Term
and certain other terms.

 

NOW THEREFORE in consideration of Ten Dollars ($10.00) cash in hand and paid to
Landlord, the mutual covenants and agreements herein contained and the mutual
benefits accruing to the parties, Landlord and Tenant hereby agree that the
Lease shall be and the same hereby is supplemented, modified and amended as
follows:

 

1. Upon execution of this First Amendment, the expiration date of the Term of
the Lease shall be extended to March 31, 2015 (the “Expiration Date”). The
period from April 1, 2005 through the Expiration Date is hereinafter referred to
as the “Extension Term” and Section 1.(b) is hereby amended accordingly. Section
1.(b) of the Lease is also amended to provide that, to the extent there is not
an uncured Event of Default in existence at the time of Tenant’s election and on
the Termination Date (as defined hereafter), Tenant shall have the right to
terminate the Lease at the expiration of either the sixtieth (60th) or
eighty-fourth (84th) month of the Extension Term provided that Tenant (i)
provides Landlord with written notice of its election to terminate the Lease at
least nine (9) months prior to the applicable proposed date of termination
(“Termination Date”), and (ii) on the Termination Date, pays to Landlord a
termination fee in the amount of (A) three (3) months worth of Rent payable in
accordance with the Lease and (B), if terminating as of the expiration of the
sixtieth (60th) month of the Term, the additional amount of Two Hundred Ninety
Thousand Dollars ($290,000.00) or, in the alternate, if terminating as of the
expiration of the eighty-fourth (84th) month of the Term, the additional amount
of One Hundred Ninety-One Thousand Dollars ($191,000.00).

 

Tenant shall also have the right to holdover for a period of up to six (6)
months after the expiration of the Extension Term under the same terms and
conditions of the Lease, and notwithstanding the provisions of Section 16.(b) to
the contrary, Tenant’s Base Rent obligations for such six (6) months shall
continue to be at Nine and 75/00 Dollars ($9.75) per square foot of Net Rentable
Area so long as (i) Tenant provides Landlord with notice of such election at
least six (6) months prior to the Expiration Date and, (ii) there is no uncured
Event of Default in existence as of the commencement of such six (6) month
period. All applicable provisions and obligations of the Lease shall apply
during such six

 

FIRST AMENDMENT TO COMMERCIAL LEASE AGREEMENT    Page 1 of 5



--------------------------------------------------------------------------------

(6) month holding over period and, as of the expiration of the six (6) month
holding over period, the provisions of Section 16.(b) shall control (including
without limitation, the increased amount of Base Rent) provided therein.

 

2. The Extension Term granted by this First Amendment is in satisfaction of the
renewal right granted to Tenant pursuant to Section 1.(c) of the Lease. However,
Tenant shall have the right to extend the Term for an additional five (5) years
beyond the Extension Term at the then current market lease rate for similar
space, and Section 1.(c) of the Lease is amended to replace the words “five (5)
years” with the words “five (5) years beyond the Extension Term”. All references
to “Term” therein shall be replaced with the words “Extension Term”.

 

3. The first paragraph of Section 2.(a) of the Lease is amended to provide that
Tenant’s obligations for Base Rent under Section 2.(a) after the execution of
this First Amendment shall be as follows (to be paid in advance, without demand,
deduction, or setoff):

 

MONTHS

IN TERM

--------------------------------------------------------------------------------

  

MONTHLY

BASE
RENT

--------------------------------------------------------------------------------

  

ANNUAL
PER

SQ FT.
BASE
RENT

--------------------------------------------------------------------------------

April 1, 2005 – April 30, 2005

   $ 31,850.00    $ 8.75

May 1, 2005 – September 30, 2005

   $ -0-    $ 0.00

October 1, 2005 – March 31, 2006

   $ 31,850.00    $ 8.75

April 1, 2006 – March 31, 2009

   $ 32,760.00    $ 9.00

April 1, 2009 – March 31, 2012

   $ 33,670.00    $ 9.25

April 1, 2012 – the Expiration Date

   $ 35,490.00    $ 9.75

 

4. Section 2.(c) of the Lease is amended to reflect that increases in Operating
Expenses for each calendar year, excluding those expenses for Taxes and
insurance, shall not exceed four percent (4%) over such charges for the prior
calendar year.

 

FIRST AMENDMENT TO COMMERCIAL LEASE AGREEMENT    Page 2 of 5



--------------------------------------------------------------------------------

5. In connection with the extension of the Term of the Lease as provided for in
this First Amendment, Landlord shall provide to Tenant an Improvement Allowance
in the amount of Two Hundred Eighteen Thousand Four Hundred Dollars
($218,400.00) toward re-painting, re-carpeting, changing the office
configuration, or making any other type of improvements to the Premises which
Tenant elects and that have been approved by Landlord in advance in writing,
which approval shall not be unreasonably withheld, conditioned or delayed;
provided however, such improvements must be made prior to March 31, 2007. At the
time of completion of such improvements, Landlord shall pay such Improvement
Allowance. Landlord’s contractor will complete all such improvements upon
Landlord’s written approval, which approval shall not be unreasonably withheld,
conditioned or delayed, and such improvements shall be subject to all applicable
provisions of Exhibit “B” to the Lease as amended hereby.

 

6. Section 11(a) (4) shall be deleted in its entirety and the following
substituted therefor:

 

“(4) SUFFERED BY, RECOVERED FROM OR ASSERTED AGAINST ANY OF THE INDEMNIFIED
PARTIES BY THE EMPLOYEES, AGENTS, CONTRACTORS, OR INVITEES OF TENANT OR ITS
SUBTENANTS OR ASSIGNEES. HOWEVER, SUCH INDEMNIFICATION OF THE INDEMNIFIED
PARTIES BY TENANT SHALL NOT BE APPLICABLE IF SUCH LOSS, DAMAGE OR INJURY IS
CAUSED BY THE NEGLIGENCE OR WILLFUL MISCONDUCT OF LANDLORD OR ANY OF ITS DULY
AUTHORIZED AGENTS OR EMPLOYEES.”

 

7. Section 11(b) shall be amended such that the first sentence thereof shall be
deleted in its entirety and the following substituted therefor:

 

“LANDLORD SHALL NOT BE LIABLE TO TENANT OR THOSE CLAIMING BY, THROUGH, OR UNDER
TENANT FOR ANY INJURY TO OR DEATH OF ANY PERSON OR PERSONS OR THE DAMAGE TO OR
THEFT, DESTRUCTION, LOSS, OR LOSS OF USE OF ANY PROPERTY OR INCONVENIENCE (A
“LOSS”) CAUSED BY CASUALTY, THEFT, FIRE, THIRD PARTIES, OR ANY OTHER MATTER
(INCLUDING LOSSES ARISING THROUGH REPAIR OR ALTERATION OF ANY PART OF THE
BUILDING, OR FAILURE TO MAKE REPAIRS, OR FROM ANY OTHER CAUSE), UNLESS THE
NEGLIGENCE OR WILLFUL MISCONDUCT OF LANDLORD CAUSED SUCH LOSS IN WHOLE OR IN
PART.”

 

8. Section 14(a) of the Lease is amended to allow Tenant without obtaining the
prior written consent of Landlord to (i) assign the Lease by operation of law,
merger or any other change of control transaction to any third party that
acquires all or substantially all of the assets of Tenant or a controlling
interest in Tenant through such transaction and (ii) to sublease the Lease to an
approved third party provided that 50% of any profits of the sublease shall be
paid to Landlord within ten (10) days after Tenant’s receipt thereof. Tenant
shall further have the right to advertise that any portion of the Premises is
available for lease. Landlord’s approval of any sublessee shall not be
unreasonably withheld, conditioned or delayed.

 

9. Section 19(a)(1)(C)(i) shall be deleted in its entirety and the following
substituted therefor:

 

FIRST AMENDMENT TO COMMERCIAL LEASE AGREEMENT    Page 3 of 5



--------------------------------------------------------------------------------

“the total rent that Tenant would have been required to pay for the lesser of
(x) the remainder of the Term or (y) five (5) years, including the additional
amount of (i) three (3) months worth of Rent and (ii) Two Hundred Ninety
Thousand Dollars ($290,000.00), discounted to Present value at a per annum rate
equal to the “Prime Rate” as published on the date this Lease is terminated by
The Wall Street Journal, Southwest Edition, in its listing of “Money Rates”,
minus”.

 

10. Section 19(a)(2)(C) shall be deleted in its entirety and the following
substituted therefor:

 

“all rent and other sums required to be paid by Tenant during the lesser of (x)
the remainder of the Term or (y) five (5) years, including the additional amount
of (i) three (3) months worth of Rent and (ii) Two Hundred Ninety Thousand
Dollars ($290,000.00), diminished by any net sums thereafter received by
Landlord through reletting the Premises during such period. Landlord shall use
reasonable efforts to relet the Premises; however, Landlord shall not be liable
for, nor shall Tenant’s obligations hereunder be diminished because of,
Landlord’s failure to relet the Premises or to collect rent due for a
reletting.”

 

11. The final paragraph of Section 19(a) shall be amended by inserting the
phrase “to the extent permitted by Section 93.002 of the Texas Property Code (as
amended)” between the words “Additionally,” and “without” in the first (1st)
line thereof.

 

12. Tenant’s contact information provided in the eighth (8th) line of Section
24(c) shall be deleted in its entirety and the following shall be substituted
therefor: “(972) 673-1876, Attn.: General Counsel”.

 

13. Landlord and Tenant agree that, as the rights pursuant to those sections
have already expired, Sections 28 and 29 of the Lease are hereby deleted in
their entirety.

 

14. All terms not expressed or defined in this First Amendment share the
meanings assigned in the Lease.

 

15. Except as modified and amended hereby, each and every term and condition of
the Lease as amended is and shall remain in full force and effect. Landlord and
Tenant each hereby acknowledge and agree that the Lease as modified hereby
represents the fully valid and binding obligation of Landlord and Tenant as
appropriate and that there are no offsets, claims or defenses thereto, and
Tenant acknowledges that there are no defaults or conditions that with the
passage of time or the giving of notice could become defaults thereunder. A true
and correct copy of the Lease is attached hereto as Exhibit “A” and made a part
hereof for all purposes.

 

16. The parties executing this First Amendment on behalf of Landlord and Tenant
acknowledge that they have full power and authority to bind Landlord and Tenant,
as appropriate, to the provisions hereof.

 

[SIGNATURE PAGE FOLLOWS]

 

 

FIRST AMENDMENT TO COMMERCIAL LEASE AGREEMENT    Page 4 of 5



--------------------------------------------------------------------------------

LANDLORD:

JUPITER SERVICE CENTER, LTD.,

a Texas limited partnership

By:

 

Jupiter General, Inc.,

   

its General Partner

By:

 

/s/ John R. Bunten, Jr.

--------------------------------------------------------------------------------

Name:

 

John R. Bunten, Jr.

Title:

 

President

Date:

 

April 8, 2005

TENANT:

MICROTUNE, INC.,

a Delaware corporation

By:

 

/s/ Albert H. Taddiken

--------------------------------------------------------------------------------

Name:

 

Albert H. Taddiken

Title:

 

Chief Operating Officer

Date:

 

April 8, 2005

 

FIRST AMENDMENT TO COMMERCIAL LEASE AGREEMENT    Page 5 of 5